Citation Nr: 9928104	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for fibromyalgia as 
secondary to the veteran's service-connected disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
fibromyalgia on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



REMAND


The veteran had active duty from April 1966 to February 1968.

Documentation on file indicates that the veteran has 
requested a hearing at the RO before a Board Member.  
Accordingly, as "Travel Board" hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (1998)) rather than the Board, 
this case must be REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting in the Atlanta, Georgia RO, 
and provide the veteran and his 
representative with notice thereof.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 	(CONTINUED 
ON NEXT PAGE)
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











